—Judgment, Supreme Court, Bronx County (Robert Cohen, J.), rendered December 1, 1995, convicting defendant, upon his pleas of guilty, of three counts of robbery in the first degree, and sentencing him, as a second felony offender, to concurrent terms of 6 to 12 years, unanimously affirmed.
Defendant’s contention that his plea was not knowingly and voluntarily entered in light of his personal psychological problems and history of drug abuse is unpreserved, and without merit (People v Toxey, 86 NY2d 725). The record indicates that defendant was lucid and rational throughout the plea and sentencing proceedings, that he consulted with his attorney in a meaningful way, and that he had a rational and factual understanding of the proceedings against him (see, People v Bermudez, 228 AD2d 237, lv denied 89 NY2d 919). We have considered defendant’s remaining contentions and find them to be without merit. Concur—Ellerin, J. P., Rubin, Williams and Tom, JJ.